Judgment unanimously modified and, as modified, affirmed, without costs, in accordance with the following memorandum: Petitioner-respondent has consented to modification of the judgment to delete the exemption of the 307 East Laurel Street property for the 1974 tax year. The judgment should be modified to invalidate the taxes assessed against said property "for the year 1975 and thereafter,” and should otherwise be affirmed for the reasons stated at Trial Term, Aronson, J. (Appeal from judgment of Onondaga Supreme Court— art 78.) Present— Simons, J. P., Hancock, Jr., Schnepp, Doerr and Moule, JJ.,